Case 1:20-cv-02761-AT Document 40-4 Filed 09/18/20 Page 1 of 3




                EXHIBIT 4
        Case 1:20-cv-02761-AT Document 40-4 Filed 09/18/20 Page 2 of 3



From:                    Caputo, Michael (HHS/ASPA)
Sent:                    22 May 2020 15:19:40 +0000
To:                      Caputo, Michael (HHS/ASPA);Ryan.Murphy@hhs.gov;Hensley, Gordon
(HHS/ASPA);Traverse, Brad (HHS/ASPA);Weber, Mark (HHS/ASPA);Hall, Bill (HHS/ASPA);Pratt,
Michael (OS/ASPA);Hutchinson, Kim (HHS/ASPA);Palosky, Stacey (OS/ASPA);Wilker, Michael
(HHS/ASPA);Oakley, Caitlin 8. (OS/ASPA);Gaylord, Brandon (OS/ASPA);Thorman, Caroline
(ACF);Wolfe, Kenneth (ACF);Leonardo, Samantha-Ashley (ACF);Phillips, Christine (ACL);Holland,
Howard (AHRO/OC);Heldman, Amy 8. (CDC/OD/OADC);Bonds, Michelle E.
(CDC/OD/OADC);Galatas, Kate (CDC/OD/OADC);Lepore, Loretta (CDC/OD/OCS);Corry, Thomas
(CMS/OA);Ceballos, Kelly L. (CMS/OC);Fetalvo, Ninio (CMS/OC);Howden, Catherine
(CMS/OC);Wallace, Mary H. (CMS/OC);Lynch, Sarah (FDA/OC);Caliguiri, Laura (FDA/OC);Rebello,
Heidi (FDA/OC);Peddicord, Sarah (FDA/OC);Stark, Angela (FDA/CDER);Rabin, Tara G.
(FDA/OC);Kimberly, Brad (FDA/OC);Choi, Christy (HRSA);Kramer, Martin (HRSA);Olague, Richard
(HRSA);Buschick, Jennifer (IHS/HQ);Barnett, Joshua (IHS/HQ);Burklow, John (NIH/OD) [E];Myles,
Renate (NIH/OD) [E];Fine, Amanda (NIH/OD) [E];Prince , Scott (NIH/OD) [E];Aspiazu, Coqui
(SAMHSA/OC);Garrett, Christopher (SAMHSA/OC);Snow, Catherine (OS/Partnership
Center);Schaeffer, Alison (HHS/OS/OGA);Heck, Mia (HHS/OASH);Broido, Tara
(HHS/OASH);Sherman, Jennifer (HHS/OASH);Migliaccio-Grabill , Kate (HHS/OASH);Michael,
Gretchen (OS/ASPR/OEA);Kane, EIieen (OS/ ASPR/OEA);Waters, Cicely (OS/ASPR/OEA);Seeger,
Rachel (HHS/OCR);Grossu, Arina (HHS/OCR) (CTR);Tennery, Michele (HHS/OCR) (CTR);Williams,
Tesia D (OIG/IO);Caplan, Zhan (OS/ONC);Ashkenaz, Peter (OS/ONC);Yates, Erick
(OS/ASA);Flanders, Bobby (OS/ASA/OCIO);Shelton, Carrie A (HHS/OS/OMHA) ;O'Connor,
Alejandra (OS/OMHA);Bannister, Kimberly (OS/ONS);Scott, Katherine (OS/DAB);Leblanc,
Kourtney (OS/DAB) (CTR);Billet, Courtney (NIH/NIAID) [E];Alexander, Paul (HHS/ASPA) (VOL)
Cc:                      OS - ASPA
Subject :                Moving forwar d together

Dear HHS Communicat ions Colleagues:

Thanks for joinin g the video conference call Tuesday afternoon. 1 appreciate all your insider tips. In
particular, T heard a lot about tapping the resources available, including expertise and communications
cha nnels.

I hit the ground running here and don't have time to reinvent the wheel. At the same time, I don' t think we
are achieving our potential. I am amazed and proud of the achievements of HHS staff and programs I learn
about on a daily basis. But, these achievements are not what l see consistently in the news, on social media
or hear in hallway chatter.

I want to take advantage of your expertise and explore opportunities for reaching the American public with
information they can use to make informed decisions about their health and wellness. But first I need your
help reinstating long established best practices.

Beginning Tuesday, May 26 1\ all HHS operati ng and staff division media inquiries and press materials
(e.g. news releases, talking points, etc.) must be passed solely to ASPA for clearance. There is no longer a
need to submit your incomin ress o ortunities or ress materials an where else. ASP A is committed to
clearing these quickly                                        (b)(5)


You can do this as usual by emailing your clearance request in standard form to the OS-Inter views inbox
(interv iews@hhs.gov ) for press opportunities and the OS-Relea ses inbox (re leases@hhs.gov ) for press
materials.

I introduced Brad Traverse and Gordon Hensley on t11evideo call. Brad, as we discussed, is your focused
point of contact in ASP A for all clearance issues and Gordon will work with you to increase the flow and
       Case 1:20-cv-02761-AT Document 40-4 Filed 09/18/20 Page 3 of 3



tenor of vital active media outreach. They will reach out to you soon to get a better understanding of your
operations and how we can work together to advance the HHS mission. Dr. Paul Alexander, who was not
on the call, has also jo ined the ASPA team as a senior policy advisor. He has and will continue to engage a
number of you on specific scientific and medical inquiries.

I look forward to working with you and your communications teams more closely and rapidly. I hope to
schedule a visit for me to your offices when time and government operat ing status permits. Thank you
again for your commitment to our department and the Amer ican people.

Sincerely,

Michael R. Caputo
Assistant Secretary for Public Affairs
US De partment of Health and Human Services
     (b)(6)      I
PS: Please see the attached messaging document laying out the core facts behind the Secretary's important
"Health v Health" public outreach - messages we need all divisions to resonate when appropriate. The
Secretary pub lished an oped in the Washington Post today which drives this, and we hope you'll share this
widely.
